                           Case 2:16-cv-01944-JAD-GWF Document 36 Filed 03/25/19 Page 1 of 2



                           MARK A. HUTCHISON (4639)                            JOSEPH H. HUNT
                           HUTCHISON & STEFFEN, LLC                            ASSISTANT ATTORNEY GENERAL
                           10080 W. Alta Drive, Suite 200
                                                                               NICHOLAS A. TRUTANICH
                           Las Vegas, NV 89145                                 UNITED STATES ATTORNEY
                           (702) 385-2500                                      DISTRICT OF NEVADA
                           Fax: (702) 385-2086                                 BLAINE T. WELSH
                           mhutchison@hutchlegal.com                           CIVIL DIVISION CHIEF
                                                                               DISTRICT OF NEVADA
                           ANDREW M. GROSSMAN
                           MARK W. DELAQUIL                                    ERIC R. WOMACK
                                                                               ASSISTANT BRANCH DIRECTOR
                           BAKER & HOSTETLER LLP                               MICHAEL ANDREW ZEE
                           1050 Connecticut Ave., N.W., Suite 1100             ATTORNEY
                           Washington, D.C. 20036                              U.S. DEPARTMENT OF JUSTICE
                           (202) 861-1697                                      CIVIL DIVISION, FEDERAL PROGRAMS
                           Fax: (202) 861-1783                                 BRANCH
                           agrossman@bakerlaw.com                              450 Golden Gate Ave., Room 7-5395
                                                                               San Francisco, CA 94102
                                                                               (415) 436-6646
                           Attorneys for Plaintiffs Gilbert P. Hyatt and       m.andrew.zee@usdoj.gov
                           American Association for Equitable Treatment,
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                           Inc.                                                Attorneys for Defendants Office of
      W ASHINGTO N




                                                                               Management and Budget and Mick
                                                                               Mulvaney

                                                    UNITED STATES DISTRICT COURT
                                                         DISTRICT OF NEVADA



                           GILBERT P. HYATT and
                           AMERICAN ASSOCIATION FOR                      Case No.: 2:16-cv-01944-JAD-GWF
                           EQUITABLE TREATMENT, INC.,
                                                                           [PROPOSED] SCHEDULING
                                  Plaintiffs,                              ORDER
                            v.

                           OFFICE OF MANAGEMENT AND
                           BUDGET and MICK MULVANEY,
                           in his official capacity as Director of the
                           Office of Management and Budget,

                                  Defendants.




                                                                           1
                                Case 2:16-cv-01944-JAD-GWF Document 36 Filed 03/25/19 Page 2 of 2



                            1          Before the Court is the parties’ Joint Motion for a Scheduling Order and proposed

                            2   briefing schedule. The Court hereby adopts the proposed briefing schedule.

                            3          Accordingly, it is ordered that:

                            4         Defendants shall file their Answer on or before April 8.

                            5         Defendants shall file the Administrative Record on or before May 14.

                            6         Defendants shall file their Motion for Summary Judgment on or before June 12.

                            7         Plaintiffs shall file their (combined) Opposition and any Cross-Motion for

                            8          Summary Judgment on or before July 17.

                            9         Defendants shall file their (combined) Reply and Opposition to any Cross-Motion
                           10          on or before August 21.

                           11         Plaintiffs shall file their Reply on or before September 11.
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                           12                                                IT IS SO ORDERED:
      W ASHINGTO N




                           13
                           14                                                ________________________________
                           15                                                UNITED STATES
                                                                             UNITED  STATES DISTRICT  JUDGE
                                                                                             MAGISTRATE   JUDGE
                           16
                           17                                                        March 26, 2019
                                                                             DATED: ________________________




                                                                                2
